ON REHEARING.
ANDERSON, J.
Our attention has been called to the cases of Thompson v. Merriman, 15 Ala. 166, and Denham v. Harris, 13 Ala. 465, cases not cited or considered upon the original consideration of this case. The Thompson Case, supra, was an action against the sheriff, and can have no bearing upon this case. The Denham Case, supra, did, however, entertain a petition by a landlord, who Avas not a suitor, but who claimed under a statute then existing preventing the removal of property by the sheriff until the rent was paid. Moreover, the mode of procedure was not questioned, as was done in- this case, and we cannot say what the result *224would have been, bad tbe execution plaintiff moved to strike or dismiss tbe claim. We think the rule is properly stated by Brickell, C. J., in the case of Gusdorf v. Ikleheimer, 75 Ala. 148, whether decisive of the question there involved or not, and which is as follows: “In either case, the application is summary, addressed to the inherent power of the court to control its own process, preventing its misuse or abuse, and protecting its officers against the conflicting claims of suitors. The power lias heretofore been exercised only when it was necessary to determine between rival claimants the priorities of legal liens, derived from legal process.'’ (Italics supplied.)
Tbe application for rehearing is overruled.